Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a controlled method for depositing a chromium or chromium alloy layer on at least one substrate.
Group II, claim(s) 11-15, drawn to an aqueous deposition bath for depositing a chromium or chromium alloy layer.
Group III, claim(s) 16 and 18, drawn to a controlled method for depositing a chromium or chromium alloy layer on at least one substrate.
Group IV, claim(s) 17 and 19, drawn to a controlled method for depositing a chromium or chromium alloy layer on at least one substrate.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special 

technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of an aqueous deposition bath for depositing a chromium or chromium alloy layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Huang et al. (US Patent Application Publication No. 2009/0211914 A1) and Sitnikova et al. (“Electrodeposition of Chromium-Nickel Alloy from Baths Based on Cr3+ Compounds,” Protection of Metals (2003 May 1), Vol. 39, No. 3, pp. 241-244).
Huang teaches an aqueous deposition bath for depositing a chromium or chromium alloy layer, the bath comprising
(i) trivalent chromium ions in a total amount in the range from 17 g/L to 30 g/L, based on the total volume of the deposition bath (= 0.1-1.2 mole/L of the trivalent salt that is selected from the group consisting of chromium chloride, chromium sulfate, or a hydrate of each forgoing salts) [MPEP § 2144.05], 
(ii) at least one organic complexing compound (= a complex agent), 
(iii) ammonium ions (= the conductive salt that is selected from the group consisting of ammonium chloride), 
(iv) at least one species of halide ions, wherein the at least one species is bromide (= the additive that is selected from the group consisting of ammonium bromide, sodium bromide and potassium bromide and a mixture of foregoing components), 
(v) alkali metal cations in a total amount of 0 mol/L to 1 mol/L, based on the total 

volume of the deposition bath (= 0 mol/L) [page 1, [0014]], wherein 
said trivalent chromium ions are from a soluble, trivalent chromium ion containing source, said source being utilized in a total weight of less than 100 g per liter aqueous deposition bath (= 0.1-1.2 mole/L of the trivalent salt that is selected from the group consisting of chromium chloride, chromium sulfate, or a hydrate of each forgoing salts) [page 1, [0014]; and MPEP § 2144.05] and said source comprising alkali metal cations in a total amount of 1 weight-% or less, based on the total weight of the utilized source (= 0 mol/L), 
the pH of the bath is in the range from 4.1 to 7.0 (= dark-colored coatings form at pH higher than 3.5) [Sitnikova: page 242, right column, lines 37-38], 
the bath does not contain sulfur containing compounds with a sulfur atom having an oxidation number below +6, 
the bath does not contain boron containing compounds (page 1, [0014]).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process 

claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 23, 2021